Title: To Benjamin Franklin from William Kentisbear, 5 July 1779
From: Kentisbear, William
To: Franklin, Benjamin


May it Please your Excellency
Aix in Provence July 5th. 1779
Being now a Prisoner at this Place & on My Peroole of Honour, begs leave to address your Excellency on this present occasion, As Being a Subject to the United & Independent States of America, Sollicits your Honour to Use your interest & influence to Procure my Enlargement & Liberty As there being but two Unhappy Sufferers of Us natives of America puts Great confidence in our being Successful— Having received a Letter lately from Bourdeaux from Mr. Frasier Directed to My fellow Sufferer Mr. Taylor in which he intimates the nessesity of our Accquainting Your Excellency of the above. Anxious Waiting for your approbation hoping Yr. Excellency Will take our Distressed situation in consideration Which Will be Gratefully Acknowledged by Sr. With Profound Respect Your most Obedient & humble Servant
William Kentisbear

Your Excellency will Please to Observe that We Shall think it the most happy circumstance that can Occur to procure us Passes to proceed to Bourdeaux Or Nants & there to repair on Board Some American frigate Or Vessel of War as Your Excellencys Goodness shall think most Expedient

 
Addressed: a Son Excellence / Monsieur Le Docteur Franklin / ambassadeur des Etats unis de l’amerique / à la Cour de france / à Paris
Notations in different hands: William Kentisbear, Aix in Province July. 5. 1779 / aix
